

Exhibit 10.1


EXECUTION VERSION


SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
February 15, 2017 and effective in accordance with Section 3 below, by and among
REALPAGE, INC., a Delaware corporation (the “Borrower”), certain subsidiaries of
the Borrower party hereto, certain of the Lenders referred to below, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders party to the Credit Agreement
(“Administrative Agent”).
STATEMENT OF PURPOSE:
WHEREAS, the Borrower, certain financial institutions party thereto (the
“Lenders”) and the Administrative Agent have entered into that certain Credit
Agreement dated as of September 30, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth more fully herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Amendment).
Section 2.    Amendments to Credit Agreement. Effective as of the Second
Amendment Effective Date (as defined below) and subject to the terms and
conditions set forth herein and in reliance upon representations and warranties
set forth herein, the parties hereto agree that the Credit Agreement is amended
as follows:
(a)The definition of “Consolidated EBITDA” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Consolidated EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP:
(a)Consolidated Net Income for such period plus
(b)the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:
(i)    provisions for taxes based on income, profits or capital, including
federal, foreign and state income, franchise taxes, and similar taxes based on
income, profits or capital paid or accrued during such period (including in
respect of repatriated funds),
(ii)    Consolidated Interest Expense,
(iii)    amortization, depreciation and other non‑cash charges, expenses or
losses (except to the extent that such non-cash charges, expenses or losses are
reserved for cash expenses to be taken in the future),
(iv)    unusual or extraordinary losses (excluding extraordinary losses from
discontinued operations),
(v)    one-time restructuring and integration expenses (which for the avoidance
of doubt, shall include, but not be limited to, retention, severance, systems
establishment costs, contract termination costs, including future lease
commitments, and costs to consolidate facilities and relocate employees) in an
aggregate amount not to exceed $5,000,000 during any twelve (12) month period;
provided that any such restructuring and integration expenses that relate to any
Permitted Acquisition may only be included in this clause (v) to the extent
incurred more than twelve (12) months following the consummation of such
Permitted Acquisition,


1


86549757_5

--------------------------------------------------------------------------------




(vi)    one-time restructuring and integration expenses (which for the avoidance
of doubt, shall include, but not be limited to, retention, severance, systems
establishment costs, contract termination costs, including future lease
commitments, and costs to consolidate facilities and relocate employees)
incurred by the Borrower and its Subsidiaries in connection with, and directly
related to, any Permitted Acquisition, only to the extent that such
restructuring and integration expenses are incurred within twelve (12) months
following the consummation of such Permitted Acquisition; provided that the
aggregate amount added back in reliance on this clause (vi), together with
amounts added back under clause (vii), shall not exceed twenty percent (20%) of
Consolidated EBITDA for such period (calculated prior to giving effect to any
such amounts added back under clauses (vi) and (vii)),
(vii)    non-recurring costs, extraordinary expenses and other pro forma
adjustments (including anticipated cost savings and other synergies)
attributable to Specified Transactions that have been consummated during such
period to the extent that such costs, expenses or adjustments (A) are reasonably
expected to be realized within twelve (12) months of such Specified Transaction
as set forth in reasonable detail on a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent and (B) are calculated on a
basis consistent with GAAP and are, in each case, reasonably identifiable,
factually supportable, and expected to have a continuing impact on the
operations of the Borrower and its Subsidiaries; provided that (x) the aggregate
amount added back in reliance on this clause (vii), together with amounts added
back under clause (vi), shall not exceed twenty percent (20%) of Consolidated
EBITDA for such period (calculated prior to giving effect to any such amounts
added back under clauses (vi) and (vii)) and (y) the aggregate amount of cost
savings and other synergies (actual or anticipated) added back in reliance on
this clause (vii) shall not exceed fifteen percent (15%) of Consolidated EBITDA
for such period (calculated prior to giving effect to any such amounts added
back under this clause (vii)),
(viii)    one-time out-of-pocket costs and expenses incurred by the Borrower and
its Subsidiaries in connection with, and directly related to, (A) the
Transactions, (B) any Permitted Acquisition, (C) issuances of any Equity
Interests, (D) dispositions of any assets permitted hereunder, (E) incurrence,
amendment, modification, refinancing or repayment of Indebtedness (in each case
of clauses (B) through (E), whether or not successful), including, without
limitation, legal, accounting and advisory fees, provided that to the extent
incurred after the Closing Date or the consummation of the applicable
transaction, such out-of-pocket costs and expenses may only be included to the
extent that such out-of-pocket costs and expenses are incurred within twelve
(12) months following the Closing Date or the consummation of such transaction,
as applicable,
(ix)    litigation fees, costs and expenses (but exclusive of any payments that
are funded with proceeds of Borrower’s liability insurance) incurred by Borrower
and its Subsidiaries during the preceding twelve (12) month period, not to
exceed $5,000,000 in the aggregate for any such period,
(x)    one-time facility consolidation, closing and relocation costs and
expenses incurred in connection with the transition or relocation of the
Borrower’s headquarters location and consolidation of the Borrower’s offices not
currently a part of Borrower’s headquarters location, less
(c)    the sum of the following, without duplication, to the extent included in
determining Consolidated Net Income for such period:
(i) interest income,
(ii) any unusual or extraordinary gains; and
(iii) non-cash gains or non-cash items increasing Consolidated Net Income;


2
86549757_5

--------------------------------------------------------------------------------




provided that, to the extent included in determining Consolidated Net Income for
such period, Consolidated EBITDA shall be calculated so as to exclude (x) the
effects of adjustments (including, without limitation, in connection with the
fair value adjustment tied to the Borrower’s deferred revenue and fair value
adjustments determined in accordance with GAAP related to Earn-outs, Holdbacks
or other contingent consideration obligations) resulting from the application of
purchase accounting related to the Transactions, any Acquisition consummated
prior to the date hereof or any Permitted Acquisition or the amortization or
write-off of any amounts thereof, net of Taxes and (y) the cumulative effect of
any changes in GAAP or accounting principles applied by management during such
period. For purposes of this Agreement, Consolidated EBITDA shall be calculated
on a Pro Forma Basis.”
(b)The definition of “Pro Forma Basis” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
““Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for
any period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and Consolidated EBITDA
shall be determined by (a) with respect to any such Specified Disposition,
excluding the Consolidated EBITDA attributable to the Property or Person
disposed of in such Specified Disposition and (b) with respect to any such
Permitted Acquisition, including the Consolidated EBITDA attributable to the
Property or Person acquired in such Permitted Acquisition, in each case for such
period (calculated based on the Consolidated EBITDA for such Property or Person
prior to such acquisition, including any amounts added back or deducted pursuant
to the definition of Consolidated EBITDA) (provided that such Consolidated
EBITDA to be included is reflected in financial statements or other financial
data reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact);
provided that the foregoing amounts shall be without duplication of any
adjustments that are already included in the calculation of Consolidated EBITDA.
If a transaction which is conditioned on compliance on a Pro Forma Basis with
the covenants set forth in Section 9.13 is consummated prior to the first date
on which such covenant is required to be satisfied, the level required for such
first date shall be deemed to apply for determining such compliance on a Pro
Forma Basis.
Any Permitted Acquisition or incurrence of Indebtedness under Section 9.1(r)
which is conditioned on, or determined by reference to, compliance on a Pro
Forma Basis with Section 9.13, may include an increase in the required
Consolidated Net Leverage Ratio under Section 9.13(a) to the extent permitted
pursuant to the second paragraph of such Section if the Borrower has elected to
exercise such increase by giving written notice to the Administrative Agent not
less than five (5) Business Days’ prior to the consummation of such Permitted
Acquisition or incurrence of Indebtedness.”
(c)Section 1.1 of the Credit Agreement is hereby amended by adding the following
new definition of “Second Amendment Effective Date” in the appropriate
alphabetical order to read as follows:
““Second Amendment Effective Date” means February 15, 2017.”
(d)Section 2.7(a) of the Credit Agreement is hereby amended by (i) replacing the
reference therein to “First Amendment Effective Date” with “Second Amendment
Effective Date” and (ii) replacing the reference therein to “$25,000,000” with
“$150,000,000”.
Section 3.    Conditions to Effectiveness. This Amendment shall be deemed to be
effective upon the satisfaction or waiver of each of the following conditions to
the reasonable satisfaction of the Administrative Agent (such date, the “Second
Amendment Effective Date”):
(a)    The Administrative Agent’s receipt of this Amendment, duly executed by
each of the Credit Parties, the Administrative Agent, and the Required Lenders.


3
86549757_5

--------------------------------------------------------------------------------




(b)    Payment of all expenses of the Administrative Agent, to the extent
invoiced at least two (2) Business Days prior to the Second Amendment Effective
Date (except as otherwise reasonably agreed to by the Borrower), required to be
paid on the Second Amendment Effective Date.
(c)    The representations and warranties in Section 4 of this Amendment shall
be true and correct as of the Second Amendment Effective Date.
For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Second Amendment Effective Date
specifying its objection thereto.
Section 4.    Representations and Warranties. By its execution hereof, each
Credit Party hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the date hereof after giving effect to this Amendment:
(a)    each of the representations and warranties made by the Credit Parties in
or pursuant to the Loan Documents is true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects), in each case, on and as of the date hereof as if
made on and as of the date hereof, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;
(b)    no Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect hereto;
(c)    it has the right and power and is duly authorized and empowered to enter
into, execute and deliver this Amendment and to perform and observe the
provisions of this Amendment;
(d)    this Amendment has been duly authorized and approved by such Credit
Party’s board of directors or other governing body, as applicable, and
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and
(e)    the execution, delivery and performance of this Amendment do not conflict
with, result in a breach in any of the provisions of, constitute a default
under, or result in the creation of a Lien (other than Permitted Liens) upon any
assets or property of any of the Credit Parties, or any of their respective
Subsidiaries, under the provisions of, such Credit Party’s or such Subsidiary’s
organizational documents or any material agreement to which such Credit Party or
Subsidiary is a party.
Section 5.    Effect of this Amendment. On and after the Second Amendment
Effective Date, references in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the “Credit Agreement” shall be deemed to be references
to the Credit Agreement as modified hereby. Except as expressly provided herein,
the Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect. Except as expressly set forth herein, this Amendment
shall not be deemed (a) to be a waiver of, or consent to, a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document, (b) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or the Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other


4
86549757_5

--------------------------------------------------------------------------------




agreement by and among the Credit Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand.
Section 6.    Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 12.3 of the Credit Agreement to pay and reimburse the
Administrative Agent and its Affiliates in accordance with the terms thereof.
Section 7.    Acknowledgments and Reaffirmations. Each Credit Party (a) consents
to this Amendment and agrees that the transactions contemplated by this
Amendment shall not limit or diminish the obligations of such Person under, or
release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party and (c) agrees that each of the Loan
Documents to which it is a party remain in full force and effect and are hereby
ratified and confirmed.
Section 8.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 9.    Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts and by
facsimile signature, each of which counterparts when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.
Section 10.    Electronic Transmission. Delivery of this Amendment by facsimile,
telecopy or pdf shall be effective as delivery of a manually executed
counterpart hereof; provided that, upon the request of any party hereto, such
facsimile transmission or electronic mail transmission shall be promptly
followed by the original thereof.
Section 11.    Nature of Agreement. For purposes of determining withholding
Taxes imposed under FATCA from and after the Second Amendment Effective Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement (as amended by
this Amendment) as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
[Signature Pages Follow]




5
86549757_5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.


BORROWER:


REALPAGE, INC.


By:    /s/ W. B. Hill                        
Name:    W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer &
Treasurer




SUBSIDIARY GUARANTORS:


MULTIFAMILY INTERNET VENTURES, LLC


By:    /s/ W. B. Hill                        
Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer &
Treasurer of RealPage, Inc., Sole Member




PROPERTYWARE LLC


By:    /s/ W. B. Hill                        
Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer &
Treasurer of RealPage, Inc., Sole Member




LEVEL ONE LLC


By:    /s/ W. B. Hill                        
Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer &
Treasurer of RealPage, Inc., Sole Member




RP ABC LLC


By:    /s/ W. B. Hill                        
Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer &
Treasurer of RealPage, Inc., Sole Member






RealPage, Inc.
Second Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





REALPAGE VENDOR COMPLIANCE LLC


By:    /s/ W. B. Hill                        
Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer &
Treasurer of RealPage, Inc., Sole Member




VELOCITY UTILITY SOLUTIONS LLC


By:    /s/ W. B. Hill                        
Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer &
Treasurer of RealPage, Inc., Sole Member




KIGO, INC.


By:    /s/ W. B. Hill                        
Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer &
Treasurer




LEASESTAR LLC


By:    /s/ W. B. Hill                        
Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer &
Treasurer of RealPage, Inc., Sole Member




RP NEWCO XV LLC


By:    /s/ W. B. Hill                        
Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer &
Treasurer of RealPage, Inc., Sole Member




NWP SERVICES CORPORATION


By:    /s/ W. B. Hill                        
Name: W. Bryan Hill
Title: Executive Vice President, Chief Financial Officer &
Treasurer








RealPage, Inc.
Second Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender


By:     /s/ Reid R. Landers                    
Name: Reid R. Landers
Title: Vice President




FIFTH THIRD BANK, as Lender

By:     /s/ Glen Mastey                
Name: Glen Mastey
Title: Managing Director




COMERICA BANK, as Lender


By:     /s/ Charles Fell                    
Name: Charles Fell
Title: Vice President




BANK OF AMERICA, N.A., as Lender


By:     /s/ Jennifer Yan                    
Name: Jennifer Yan
Title: Senior Vice President




JPMORGAN CHASE BANK, N.A., as Lender


By:     /s/ Justin Kelley                    
Name: Justin Kelley
Title: Executive Director




REGIONS BANK, as Lender


By:     /s/ Jason Douglas                
Name: Jason Douglas
Title: Director






RealPage, Inc.
Second Amendment to Credit Agreement
Signature Page

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION, as Lender


By:     /s/ Ali Zaidi                    
Name: Ali Zaidi
Title: Duly Authorized Signatory














RealPage, Inc.
Second Amendment to Credit Agreement
Signature Page